Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 6, 2017, by and among Asta Funding, Inc., a Delaware corporation (the
“Company”), on the one hand, and The Mangrove Partners Master Fund Ltd., The
Mangrove Partners Fund, L.P., Mangrove Partners Fund (Cayman), Ltd., Mangrove
Partners, Mangrove Capital and Nathaniel August (collectively, the
“Stockholders;” the Stockholder and the Company are collectively referred to
herein as the “Parties” and each individually as a “Party”), on the other hand
as well as, solely for purposes of Sections 1(c), 1(d), 2 and 8 hereof, Gary
Stern, Ricky Stern, Emily Stern, Arthur Stern, Asta Group, Incorporated, and GMS
Family Investors LLC (collectively, the “Stern Family”) (for Sections 1(c), 2
and 8, the Stern Family shall also be deemed a “Party”).

 

RECITALS

 

WHEREAS, as of the date hereof, the Stockholders beneficially own, in the
aggregate, 4,005,701 shares of the issued and outstanding common stock of the
Company, par value $0.01 per share (“Common Stock”);

 

WHEREAS, the Company and the Stockholders have determined to come to an
agreement with respect to the commencement of a tender offer by the Company and
certain other matters, as provided in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.     Tender Offer.

 

(a)     No later than ten Business Days following the date of this Agreement,
the Company shall commence (within the meaning of Rule 14d-2 under the Exchange
Act) an issuer tender offer to all stockholders to repurchase no less than
5,314,009 shares of Common Stock at a price of $10.35 per share in cash (the
“Tender Offer”) (it being understood that the Company shall not be in breach of
the foregoing in the event less than 5,314,009 shares of Common Stock are
tendered and accepted in such Tender Offer). The expiration of the Tender Offer
shall be no later than February 28, 2017 (the “Tender Offer Expiration Date”),
after which the Company shall not extend the Tender Offer. The obligations of
the Company to accept for payment, and pay for, any shares of Common Stock
tendered pursuant to the Tender Offer shall be subject only to the satisfaction
or waiver (to the extent permitted under this Agreement) of the following
conditions: (i) the Company has obtained all governmental, regulatory or NASDAQ
consents and approvals necessary in order to consummate and effect the Tender
Offer; (ii) no governmental authority of competent jurisdiction has enacted,
issued or entered any restraining order, injunction or similar order or legal
restraint that enjoins or otherwise prohibits the Tender Offer (a “Government
Restraint”); and (iii) no legal action shall have been instituted or pending by
an governmental authority of competent jurisdiction that challenges or otherwise
relates to the Tender Offer (a “Government Action”). In no event shall the
Company, without the prior written consent of the Stockholders, (A) reduce the
number of shares of Common Stock subject to the Tender Offer; (B) reduce the
price per share in the Tender Offer or change the form of consideration payable
pursuant to the Tender Offer; or (C) amend or supplement any term of the Tender
Offer in a manner adverse to the Stockholders.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Promptly following the commencement of the Tender Offer, the
Stockholders shall tender or cause to be tendered all of the shares (and other
than following a termination of this Agreement, shall not withdraw such tender)
of Common Stock that they own beneficially or of record in the Tender Offer. To
the extent of any proration in the Tender Offer, the Stockholders agree to
allocate to the Tender Offer their shares purchased at the lowest prices.

 

(c)     The Stern Family shall not tender any shares of Common Stock that they
own beneficially or of record in the Tender Offer.

 

2.     Standstill.

 

(a)     Beginning after the sale of all of their shares of Common Stock, without
the prior written consent of the Board of Directors of the Company (the
“Board”), the Stockholders shall not, and shall instruct their Representatives
not to, directly or indirectly (in each case, except as permitted by this
Agreement):

 

(i)     (A) acquire, offer or agree to acquire, or acquire rights to acquire
(except by way of stock dividends or other distributions or offerings made
available to holders of voting securities of the Company generally on a pro rata
basis), directly or indirectly, whether by purchase, tender or exchange offer,
through the acquisition of control of another person, by joining a group,
through swap or hedging transactions or otherwise, any securities of the Company
or any voting rights decoupled from the voting securities; or (B) sell, offer or
agree to sell, through swap or hedging transactions or otherwise, any securities
of the Company or any voting rights decoupled from the underlying voting
securities held by the Stockholders or their Representatives to any Third Party;

 

(ii)     (A) nominate or recommend for nomination a person for election at any
Stockholder Meeting at which the directors of the Board of Directors of the
Company are to be elected or in any solicitation of written consents of
stockholders of the Company; (B) initiate, knowingly encourage or participate in
any solicitation of proxies in respect of any election contest or removal
contest with respect to the Company’s directors; (C) submit any stockholder
proposal (pursuant to Rule 14a-8 promulgated by the SEC under the Exchange Act
or otherwise) or bring any other business for consideration at, or bring any
other business before any Stockholder Meeting; (D) initiate, knowingly encourage
or participate in any solicitation of proxies in respect of any stockholder
proposal for consideration at, or bring any other business before, any
Stockholder Meeting; (E) initiate, knowingly encourage or participate in any
solicitation of written consents of stockholders of the Company; (F) initiate,
knowingly encourage or participate in any request to call a special meeting of
the stockholders of the Company; (G) initiate, knowingly encourage or
participate in any “withhold” or similar campaign with respect to any
Stockholder Meeting; or (H) induce or knowingly encourage any person to take any
of the foregoing actions in this Section 2(b)(ii);

 

 
2

--------------------------------------------------------------------------------

 

 

(iii)     form, join or in any way participate in any group with respect to any
voting securities of the Company in connection with any election or removal
contest with respect to the Company’s directors;

 

(iv)     advise, encourage or influence any person with respect to voting any
shares of capital stock of the Company with respect to any matter or seek to do
any of the foregoing;

 

(v)     deposit any voting securities of the Company in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof, other than any such voting trust, arrangement or
agreement solely among the Stockholders and one or more of their Affiliates;

 

(vi)     seek to control or in any way influence, alone or in concert with
others, the governance, management or policies of the Company, including,
without limitation, seeking to amend any provision of the Company’s certificate
of incorporation, bylaws or policies;

 

(vii)     demand an inspection of the Company’s books and records pursuant to
Section 220 of the Delaware General Corporation Law or otherwise;

 

(viii)     effect or seek to effect (including, without limitation, by entering
into any discussions, negotiations, agreements or understandings with any Third
Party) offer or propose (whether publically or otherwise) to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publically or otherwise) to effect or
participate in, (A) any acquisition of any securities, or any material assets or
businesses, of the Company or any of its subsidiaries; (B) any tender offer or
exchange offer (except as specifically contemplated by this Agreement), merger,
acquisition, share exchange or other business combination involving any of the
voting securities or any of the material assets or businesses of the Company or
any of its subsidiaries; or (C) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or any material portion of its or their
businesses;

 

(ix)     take any action challenging the validity or enforceability of this
Section 2 or this Agreement, or publicly make or in any way advance publicly any
request or proposal that the Company or the Board amend, modify or waive any
provision of this Agreement;

 

 
3

--------------------------------------------------------------------------------

 

 

(x)     enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to the foregoing, or advise, assist, encourage
or seek to persuade any Third Party to take any action with respect to any of
the foregoing; or

 

(xi)     take or cause to induce any Third Party to take any action inconsistent
with any of the foregoing.

 

(b)     Prior to the earliest of (i) the Tender Offer Expiration Date, (ii) the
closing of the Tender Offer and (iii) the Termination Date, none of the Company,
the Stockholders or the Stern Family shall except as permitted by this
Agreement, without the prior written consent of the all of the other Parties,

 

(i)     publicly refer to: (A) any Stockholder Meeting or (B) any prior
discussions between the Parties, including in any filing with the SEC (including
any proxy solicitation materials, preliminary proxy statement, definitive proxy
statement or otherwise), in any press release or in any other written or oral
disclosure to a Third Party, except as required by law to be included in the
filings with the SEC in connection with the Tender Offer; provided, however,
that for the avoidance of doubt, the Company shall be permitted to file a Form
10-K/A with the required information under law.

 

(ii)     make any purchases of the Company’s securities, including, but not
limited to, pursuant to any stock buyback plans, tender offers, open-market
purchases, privately negotiated transactions or otherwise,

 

(iii)     make or propose to make any amendments to the Company’s certificate of
incorporation or bylaws, except for the bylaw amendments described in Exhibit A
hereto;

 

(iv)     adopt, renew, propose or otherwise enter into a shareholder rights plan
with respect to the Company’s securities;

 

(v)     adopt or propose any changes to the Company’s capital structure;

 

(vi)     negotiate, enter into, propose or otherwise transact in any
extraordinary transactions with respect to the Company (other than between the
parties hereto), outside the ordinary course of business, including, but not
limited to, any mergers, asset sales or asset purchases.

 

(c)     If this Agreement terminates pursuant to clause (ii) of Section 10 or
Section 10(a), the Company shall take all necessary actions to permit the
Stockholders to make a timely nomination of directors to the Board and to submit
timely proposals for other business for consideration at the 2017 annual meeting
of stockholders of the Company until the date that is ten Business Days
following the Termination Date or ten Business Days following notice by the
Company of a material breach pursuant to Section 10(a), as applicable.

 

 
4

--------------------------------------------------------------------------------

 

 

3.     Mutual Non-Disparagement. No Party shall, and no Party shall permit any
of its Representatives to, publicly disparage or publicly criticize, or make or
issue or cause to be made or issued any public disclosure, announcement or
statement (including, without limitation, the filing of any document or report
or the making of any other disclosure with the SEC or any other governmental
authority, unless required by law or legal process, or any disclosure to any
journalist, member of the media or securities analyst) that might reasonably be
expected to disparage, criticize or otherwise be construed to be derogatory,
critical of, negative toward, or detrimental to, any Other Party or its
subsidiaries, its or its subsidiaries’ business or any of its or its
subsidiaries’ current or former directors, officers, or employees, including the
business and current or former directors, officers and employees of such Other
Party’s Affiliates, as applicable.

 

4.     No Litigation.

 

(a)     The Stockholders covenant and agree that they shall not, and shall not
permit any of their Representatives to, alone or in concert with others,
knowingly encourage or pursue, or assist any other person to threaten, initiate
or pursue, any lawsuit, claim or proceeding before any court or governmental,
administrative or regulatory body (collectively, “Legal Proceeding”) against the
Other Parties or any of their respective Representatives except for any Legal
Proceeding initiated solely to remedy a breach of or to enforce this Agreement;
provided, however, that the foregoing shall not prevent the Stockholders or any
of their Representatives from responding to oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands or
similar processes (a “Legal Requirement”) in connection with any Legal
Proceeding if such Legal Proceeding has not been initiated by, or on behalf of,
the Stockholders or any of their Representatives; provided, further, that in the
event that any of the Stockholders or any of their Representatives receives such
Legal Requirement, the Stockholders shall give prompt written notice of such
Legal Requirement to Other Parties.

 

(b)     The Company covenants and agrees that it shall not, and shall not permit
any of its Representatives to, alone or in concert with others, knowingly
encourage or pursue, or assist any other person to threaten, initiate or pursue,
any Legal Proceedings against the Other Parties or any of their respective
Representatives, except for any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement; provided, however, that the foregoing
shall not prevent the Company or any of its respective Representatives from
responding to a Legal Requirement in connection with any Legal Proceeding if
such Legal Proceeding has not been initiated by, or on behalf of, the Company or
any of its respective Representatives; provided, further, that in the event the
Company or any of its respective Representatives receives such Legal
Requirement, the Company shall give prompt written notice of such Legal
Requirement to the Other Parties.

 

5.     Mutual Releases.

 

(a)     Each of the Stockholders, on behalf of themselves and their respective
heirs, estates, trustees, beneficiaries, successors, predecessors, assigns,
subsidiaries, principals, directors, officers, and insurers (the “Stockholder
Releasors”), hereby do remise, release and forever discharge, and covenant not
to sue or take any steps to pursue or further any Legal Proceeding against any
of the Other Parties or their respective successors, predecessors, assigns,
subsidiaries, principals, directors and officers (in their capacity as such),
and insurers (the “Company Releasees”) from and in respect of any and all claims
and causes of action, whether based on any federal, state or foreign law or
right of action, direct, indirect or representative in nature, foreseen or
unforeseen, matured or unmatured, known or unknown, that all or any of the
Stockholder Releasors have, had, or may have against the Company Releasees, or
any of them, of any kind, nature or type whatsoever, from the beginning of time
to the date of this Agreement; provided, however, that the foregoing release
shall not release any rights or duties under this Agreement or any claims or
causes of action that the Stockholder Releasors may have for the breach or
enforcement of any provision of this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     The Company, on behalf of itself and its successors, predecessors,
assigns, subsidiaries, principals, directors, officers, and insurers (the
“Company Releasors”), hereby do remise, release and forever discharge, and
covenant not to sue or take any steps to pursue or further any Legal Proceeding
against any of the Other Parties or their respective heirs, estates, trustees,
beneficiaries, successors, predecessors, assigns, subsidiaries, principals,
directors and officers (in their capacity as such), and insurers (the
“Stockholder Releasees”) from and in respect of any and all claims and causes of
action, whether based on any federal, state or foreign law or right of action,
direct, indirect or representative in nature, foreseen or unforeseen, matured or
unmatured, known or unknown, that all or any of the Company Releasors have, had,
or may have against the Stockholder Releasees, or any of them, of any kind,
nature or type whatsoever, from the beginning of time to the date of this
Agreement; provided, however, that the foregoing release shall not release any
rights or duties under this Agreement or any claims or causes of action that the
Company Releasors may have for the breach or enforcement of any provision of
this Agreement.

 

(c)     Each Party represents and warrants that it has not heretofore
transferred or assigned, or purported to transfer or assign, to any person, firm
or corporation any claims, demands, obligations, losses, causes of action,
damages, penalties, costs, expenses, attorneys’ fees, liabilities or indemnities
herein released. Each of the Parties represents and warrants that neither it nor
any assignee has filed any lawsuit against any Other Party.

 

(d)     Each Party waives any and all rights (to the extent permitted by state
law, federal law, principles of common law or any other law) that may have the
effect of limiting the releases in this Section 5. Without limiting the
generality of the foregoing, each Party acknowledges that there is a risk that
the damages and costs that it believes it has suffered or will suffer may turn
out to be other than or greater than those now known, suspected or believed to
be true. Facts on which each Party has been relying in entering into this
Agreement may later turn out to be other than or different from those now known,
suspected or believed to be true. Each Party acknowledges that in entering into
this Agreement, it has expressed that it agrees to accept the risk of any such
possible unknown damages, claims, facts, demands, actions and causes of action.
Each Party acknowledges and agrees that the releases and covenants provided for
in this Section 5 are binding, unconditional and final as of the date hereof.

 

 
6

--------------------------------------------------------------------------------

 

 

6.     Press Release and SEC Filings.

 

(a)     No later than one Business Day following the date of this Agreement, the
Company shall announce the entry into this Agreement and the material terms
hereof by means of a mutually agreed upon press release (the “Mutual Press
Release”). Prior to the issuance of the Mutual Press Release, neither the
Company nor the Stockholders shall issue any press release, public announcement
or other public statement (including, without limitation, in any filing required
under the Exchange Act) regarding this Agreement or take any action that would
require public disclosure thereof without the prior written consent of the Other
Parties. No Party or any of its Representatives shall issue any press release,
public announcement or other public statement (including, without limitation, in
any filing required under the Exchange Act) concerning the subject matter of
this Agreement inconsistent with the Mutual Press Release, except as required by
law or applicable stock exchange listing rules or with the prior written consent
of the Other Parties and otherwise in accordance with this Agreement.

 

(b)     No later than two Business Days following the date of this Agreement,
the Stockholders shall file with the SEC an amendment to their Schedule 13D in
compliance with Section 13 of the Exchange Act reporting their entry into this
Agreement, disclosing applicable items to conform to their obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D
Amendment”). The Schedule 13D Amendment shall be consistent with the Mutual
Press Release and the terms of this Agreement. The Stockholders shall provide
the Company and its Representatives with a reasonable opportunity to review the
Schedule 13D Amendment prior to it being filed with the SEC and consider in good
faith any comments of the Company and its Representatives.

 

(c)     No later than four Business Days following the date of this Agreement,
the Company shall file with the SEC a Current Report on Form 8-K reporting its
entry into this Agreement, disclosing applicable items to conform to its
obligations hereunder and appending this Agreement and the Mutual Press Release
as an exhibit thereto (the “Form 8-K”). The Form 8-K shall be consistent with
the Mutual Press Release and the terms of this Agreement. The Company shall
provide the Stockholders and their Representatives with a reasonable opportunity
to review and comment on the Form 8-K prior to the filing with the SEC and
consider in good faith any comments of the Stockholders.

 

(d)     No later than five Business Days following the receipt of any comments
from the SEC with respect to the Tender Offer, the Company shall file with the
SEC responses to the SEC comments.

 

7.     Compliance with Securities Laws. Each of the Stockholders acknowledges
that the U.S. securities laws generally prohibit any person who has received
from an issuer material, non-public information concerning such issuer from
purchasing or selling securities of such issuer and from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

 
7

--------------------------------------------------------------------------------

 

 

8.     Affiliates and Associates. Each of the Parties shall cause their
Affiliates and Associates to comply with the terms of this Agreement and shall
be responsible for any breach of this Agreement by any such Affiliate or
Associate. A breach of this Agreement by an Affiliate or Associate of any Party,
if such Affiliate or Associate is not a Party hereto, shall be deemed to occur
if such Affiliate or Associate engages in conduct that would constitute a breach
of this Agreement if such Affiliate or Associate was a Party hereto the same
extent as such Party.

 

9.     Representations and Warranties.

 

(a)     Each Stockholder that is a natural person represents and warrants that
he is sui juris and of full capacity. Each Stockholder represents and warrants
that he, or if an entity, it, has full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and that this Agreement has been duly and
validly executed and delivered by such Stockholder, constitutes a valid and
binding obligation and agreement of such Stockholder and is enforceable against
such Stockholder in accordance with its terms. The Stockholders represent and
warrant that, as of the date of this Agreement, they beneficially own 4,005,701
shares of Common Stock free and clear of all liens and encumbrances, have voting
authority over such shares, and own no Synthetic Equity Interests or any Short
Interests in the Company. The Stockholders represent and warrant that they have
not formed and are not members of any group with any other person and are not
acting in concert with any other person.

 

(b)     The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, is enforceable against the Company in accordance with its terms and
does not require the approval of the Company’s stockholders. The Company has,
and will have at the closing of the Tender Offer, sufficient cash, available
lines of credit or other sources of immediately available funds to enable it to
pay the aggregate amounts contemplated by the Tender Offer and to perform its
obligations under this Agreement.

 

(c)     The Company is not, nor has it ever been, a “United States real property
holding corporation” within the meaning of Code Section 897(c)(2) at any time
during the applicable period specified in Code Section 897(c)(1)(A)(ii). The
Company hereby acknowledges and agrees that the Tender Offer is not a “Rule
13e-3 transaction” as defined in Rule 13e-3 promulgated under the Exchange Act.
As of their respective filing dates, the documents filed by the Company with the
SEC since January 6, 2014 (as have been amended since the time of their filing,
collectively, the “Company SEC Documents”) did not (or with respect to Company
SEC Documents filed after the date of this Agreement, will not) contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. All of the audited financial
statements and unaudited interim financial statements of the Company filed with
or incorporated by reference in the Company SEC Documents, as amended,
supplemented or restated, if applicable, including but not limited to the
audited financial statements of the Company with respect to the fiscal year
ended September 30, 2016 (collectively, the “Financial Statements”), (A) have
been prepared from, are in accordance with, and accurately reflect the books and
records of the Company in all material respects, (B) have been prepared, in all
material respects, in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
interim financial statements, for normal and recurring year-end adjustments and
as may be permitted by the SEC on Form 10-Q, Form 8-K or any successor or like
form under the Exchange Act) and (C) fairly present, in all material respects,
the financial position and the results of operations and cash flows of the
Company as of the times and for the periods referred to therein.

 

 
8

--------------------------------------------------------------------------------

 

 

10.     Termination. Each Party shall have the right to terminate this Agreement
by giving written notice to the Other Parties (i) at any time after the close of
business on the date that is the two-year anniversary of the signing of this
Agreement or (ii) immediately if (A) the Tender Offer does not close on or prior
to the Tender Offer Expiration Date, (B) the Company amends or supplements any
term of the Tender Offer in a manner adverse to the Stockholders, (C) a
Government Restraint is enacted, issued or entered (including as a result of a
Legal Proceeding instituted by a Third Party), (D) a Government Action is
instituted or (E) a material breach by Gary Stern or the Stockholders, as
applicable, of that certain Securities Purchase Agreement, dated the date
hereof, by and among Gary Stern and the Stockholders (the “Securities Purchase
Agreement”) (the date of such termination, the “Termination Date”).
Notwithstanding the foregoing:

 

(a)     The obligations of the Stockholders pursuant to Section 1, Section 2,
Section 3, Section 4, Section 5, Section 6(b), Section 8 and Section 15 shall
terminate immediately in the event the Company materially breaches its
obligations pursuant to Section 1, Section 2, Section 3, Section 4, Section 5,
Section 6, Section 8 or Section 15 or the representations and warranties in
Section 9(b) of this Agreement or the Stern Family materially breaches its
obligations pursuant to Section 1(c), Section 2 or Section 8 of this Agreement;
provided, however, that any termination in respect of a breach of Section 3
shall require a determination of a court of competent jurisdiction that the
Company has materially breached Section 3.

 

(b)     The obligations of the Company pursuant to Section 1, Section 2,
Section 3, Section 4, Section 5, Section 6, Section 8 and Section 15, shall
terminate immediately in the event the Stockholders materially breach their
obligations in Section 1, Section 2, Section 3, Section 4, Section 5, Section 6,
Section 8, Section 15 or the representations and warranties in Section 9(a);
provided, however, that any termination in respect of a breach of Section 3
shall require a determination of a court of competent jurisdiction that any of
the Stockholders has materially breached Section 3.

 

 
9

--------------------------------------------------------------------------------

 

 

11.     Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby.

 

12.     Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending, if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; (c) one day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:

 

If to the Company, to:

 

Asta Funding, Inc.

Attention: Bruce R. Foster, Chief Financial Officer

210 Sylvan Avenue

Englewood Cliffs, New Jersey 07632

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10069

Attention: Kai Liekefett, Michael Swidler

Email: kliefefett@velaw.com, mswidler@velaw.com

Fax: (212-237-0100), (917) 849-5367

 

If to the Stockholders, to:

 

Mangrove Partners

645 Madison Avenue, 14th Floor

New York, NY 10022

Attention: Ward Dietrich

Email: WDietrich@MangrovePartners.com

 

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Steve Wolosky

Facsimile: (212) 451-2222

 

 
10

--------------------------------------------------------------------------------

 

 

If to the Stern Family, to:

 

Gary Stern

c/o Asta Funding, Inc.

210 Sylvan Avenue

Englewood Cliffs, New Jersey 07632

 

with a copy (which shall not constitute notice) to:

 

Akerman LLP
666 Fifth Avenue, 20th Floor
New York, NY 10103
Attention: Wayne Wald, Palash Pandya
Email: wayne.wald@akerman.com, palash.pandya@akerman.com

 

 

13.     Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to its
conflict of laws principles which would refer a matter to the laws of another
jurisdiction. The Parties agree that exclusive jurisdiction and venue for any
Legal Proceeding arising out of or related to this Agreement shall exclusively
lie in any state or federal court located in the Borough of Manhattan in the
State of New York. Each Party waives any objection it may now or hereafter have
to the laying of venue of any such Legal Proceeding, and irrevocably submits to
personal jurisdiction in such court in any such Legal Proceeding and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any court that any such Legal Proceeding brought in such court has been
brought in any inconvenient forum. Each Party consents to accept service of
process in any such Legal Proceeding by service of a copy delivered to it by
certified or registered mail, postage prepaid, return receipt requested,
addressed to it at the address set forth in Section 12. Nothing contained herein
shall be deemed to affect the right of any Party to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. No Party shall seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.

 

14.     Specific Performance. The Parties acknowledge and agree that irreparable
injury to the Other Party would occur in the event that any provision of this
Agreement were not performed in accordance with such provision’s specific terms
or were otherwise breached or threatened to be breached, and that such injury
would not be adequately compensable by the remedies available at law (including
the payment of money damages). It is accordingly agreed that each Party (as
applicable, the “Moving Party”) shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
Other Parties shall not take action in opposition to the Moving Party seeking
such relief on the grounds that any other remedy or relief is available at law
or in equity. The Party against whom specific performance is sought agrees to
waive any applicable right or requirement that a bond be posted. This Section 14
shall not be the exclusive remedy for any violation of this Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 

15.     Tax Indemnity. On an after-tax basis, the Company shall defend,
indemnify and hold harmless the Stockholders, and their respective officers,
managers, directors, equityholders, employees, agents and Affiliates, and the
heirs, successors and assigns of each (collectively, the “Stockholder
Indemnified Parties”) from and against any and all Taxes, interest, loss of tax
attributes, claims, penalties and damages imposed under or otherwise relating
from the application of Code Section 5881 (or any other similar provision of
foreign, state or local law) with respect to this Agreement, the Securities
Purchase Agreement or any other transaction relating to this Agreement or the
Securities Purchase Agreement (including, but not limited to, any payment under
this Section 15). Except as otherwise required by a final determination as
defined in Section 1313 of the Code (or similar provision of foreign, state or
local law), the Stockholders and the Company shall and shall cause their
Affiliates to (a) file all Tax Returns consistent with the position that no
payment or other consideration made under this Agreement, the Securities
Purchase Agreement or any other transaction relating to this Agreement or the
Securities Purchase Agreement constitutes “greenmail” as defined in Section 5881
of the Code or any similar provision of foreign, state or local Tax law (the
“Intended Tax Position”) and (b) not take any position whether on any Tax Return
or in any Tax audit, examination or other administrative or judicial proceeding
(a “Tax Proceeding”) inconsistent with the Intended Tax Position. Further, (i)
each Party shall promptly notify the Other Party in writing upon receipt of
notice of any pending or threatened Tax claim, audit or assessment relating to
the Intended Tax Position, and (ii) after consulting with the Stockholders in
good faith, the Company shall have the right to direct, control and defend any
Tax Proceeding relating to the Intended Tax Position. The Parties shall
cooperate in good faith to minimize, to the extent permissible under applicable
law, the amount of any such Tax imposed under Section 5881 of the Code (or any
similar provision of foreign, state or local Tax law) and the amount of any
payment required to be made by the Company pursuant to the first sentence of
this Section 15. For the purposes of this Section 15, “Tax Return” shall mean
any return, declaration, report, claim for refund, or information return or
statement relating to Taxes, including any schedule or attachment thereto and
any amendment thereof; and “Taxes” shall mean any taxes, interest, penalties,
assessments and other governmental charges in the nature of a tax imposed by any
taxing authority.

 

 
12

--------------------------------------------------------------------------------

 

 

16.     Certain Definitions and Interpretations. As used in this Agreement: (a)
the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any person or
entity referred to in this Agreement; provided, however, that, for purposes of
this Agreement, the Stockholders shall not be an Affiliate or Associate of the
Company and the Company shall not be an Affiliate or Associate of any of the
Stockholders; (b) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder; (c) the
terms “beneficial ownership,” “group,” “person,” “proxy” and “solicitation” (and
any plurals thereof) have the meanings ascribed to such terms under the Exchange
Act; (d) the term “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in the State of New York are authorized or
obligated to be closed by applicable law; (e) the term “Code” means the Internal
Revenue Code of 1986, as amended; (f) the term “Other Party” means (i) with
respect to the Company, the Stockholders; and (ii) with respect to the
Stockholders, the Company; (g) the term “Representatives” means a person’s
Affiliates and Associates and its and their respective directors, officers,
employees, partners, members, managers, consultants, legal or other advisors,
agents and other representatives; (h) the term “SEC” means the U.S. Securities
and Exchange Commission; (i) the term “Short Interests” means any agreement,
arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, engaged in by such person,
the purpose or effect of which is to mitigate loss to, reduce the economic risk
(of ownership or otherwise) of shares of any class or series of the Company’s
equity securities by, manage the risk of share price changes for, or increase or
decrease the voting power of, such person with respect to the shares of any
class or series of the Company’s equity securities, or that provides the
opportunity to profit from any decrease in the price or value of the shares of
any class or series of the Company’s equity securities; (j) the term
“Stockholder Meeting” means each annual or special meeting of stockholders of
the Company, or any other meeting of stockholders held in lieu thereof, and any
adjournment, postponement, reschedulings or continuations thereof; (k) the term
“Synthetic Equity Interests” means any derivative, swap or other transaction or
series of transactions engaged in by such person, the purpose or effect of which
is to give such person economic risk similar to ownership of equity securities
of any class or series of the Company, including due to the fact that the value
of such derivative, swap or other transactions are determined by reference to
the price, value or volatility of any shares of any class or series of the
Company’s equity securities, or which derivative, swap or other transactions
provide the opportunity to profit from any increase in the price or value of
shares of any class or series of the Company’s equity securities, without regard
to whether (i) the derivative, swap or other transactions convey any voting
rights in such equity securities to such person; (ii) the derivative, swap or
other transactions are required to be, or are capable of being, settled through
delivery of such equity securities; or (iii) such person may have entered into
other transactions that hedge or mitigate the economic effect of such
derivative, swap or other transactions; and (l) the term “Third Party” refers to
any person that is not a Party, a member of the Board, a director or officer of
the Company, or legal counsel to any Party. In this Agreement, unless a clear
contrary intention appears, (i) the word “including” (in its various forms)
means “including, without limitation;” (ii) the words “hereunder,” “hereof,”
“hereto” and words of similar import are references in this Agreement as a whole
and not to any particular provision of this Agreement; (iii) the word “or” is
not exclusive; (iv) defined terms used in the singular include the plural and
vice versa; and (v) references to “Sections” in this Agreement are references to
Sections of this Agreement unless otherwise indicated.

 

 
13

--------------------------------------------------------------------------------

 

 

17.     Miscellaneous.

 

(a)     This Agreement contains the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof.

 

(b)     This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons.

 

(c)     This Agreement shall not be assignable by operation of law or otherwise
by a Party without the consent of the Other Parties. Any purported assignment
without such consent is void. Subject to the foregoing sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by and
against the permitted successors and assigns of each Party.

 

(d)     Neither the failure nor any delay by a Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

 

(e)     If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. It is hereby stipulated and declared to be the
intention of the Parties that the Parties would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
which may be hereafter declared invalid, void or unenforceable. In addition, the
Parties agree to use their reasonable best efforts to agree upon and substitute
a valid and enforceable term, provision, covenant or restriction for any of such
that is held invalid, void or enforceable by a court of competent jurisdiction.

 

(f)     Any amendment or modification of the terms and conditions set forth
herein or any waiver of such terms and conditions must be agreed to in a writing
signed by each Party; provided, however, that any amendment or modification
adverse to the Stern Family shall also require the written consent of the Stern
Family.

 

(g)     This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

 

(h)     Each of the Parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed this Agreement with the advice of such
counsel. Each Party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the Parties will be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties, and any controversy over interpretations of this
Agreement will be decided without regard to events of drafting or preparation.

 

 
14

--------------------------------------------------------------------------------

 

 

(i)     The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement

 

[Signature Pages Follow]

 

 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties and each member of the Stern Family has
executed this Agreement, or caused the same to be executed by its duly
authorized representative, as of the date first above written.

 

 

 

 

  ASTA FUNDING, INC.                  

 

By:

/s/ Bruce R. Foster

 

 

Name:

Bruce R. Foster

 

 

Title:

Chief Financial Officer

 

 

 
16

--------------------------------------------------------------------------------

 

 

 

THE MANGROVE PARTNERS MASTER      FUND, LTD.

 

 

 

 

 

 

By:

MANGROVE PARTNERS as Investment Manager

 

               

 

By:

/s/ Nathaniel August

 

 

Name:

Nathaniel August

 

 

Title:

Director

 

 



 

THE MANGROVE PARTNERS FUND, L.P.

 

 

 

 

 

       

 

By:

MANGROVE CAPITAL as General Partner

 

       

 

By:

/s/ Nathaniel August

 

 

Name:

Nathaniel August

 

 

Title:

Director

 



  



 

MANGROVE PARTNERS FUND (CAYMAN),      LTD.

 

 

 

 

 

  By: MANGROVE PARTNERS as Investment Manager          

 

 

 

 

 

By:

/s/ Nathaniel August

 

 

Name:

Nathaniel August

 

 

Title:

Director

 

 



 

MANGROVE PARTNERS

 

 

 

 

 

 

By:

/s/ Nathaniel August

 

 

Name:

Nathaniel August

 

 

Title:

Director

 



 



 

MANGROVE CAPITAL

 

 

 

 

 

 

By:

/s/ Nathaniel August

 

 

Name:

Nathaniel August

 

 

Title:

Director

 

          /s/ Nathaniel August     NATHANIEL AUGUST  

 

 
17

--------------------------------------------------------------------------------

 

 



  Solely for purposes of Sections 1(c), 2 and 8 of this Agreement:              

 

ASTA GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Stern

 

 

Name:

Gary Stern

 

 

Title:

President

 



  



 

GMS FAMILY INVESTORS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ricky Stern

 

 

Name:

Ricky Stern

 

 

Title:

Manager

 

 

 



 

/s/ Gary Stern

 

  GARY STERN  



 

 

 

/s/ Ricky Stern

 

  RICKY STERN  

 

 

 

/s/ Emily Stern

 

  EMILY STERN  

 

  

 



 

/s/ Arthur Stern

 

  ARTHUR STERN  

 

 
18

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Article III of the Company’s bylaws will be amended to add a new Section 11 as
follows:

 

“Section 11.      Independence of the Board.

 



 

(a)

At least one-half of the members of the Board (rounded up in the event that the
number of directors is an odd number) shall be independent as defined by
applicable law, regulation or listing standards.



 





(b)

The Board shall elect a lead independent director (the “Lead Independent
Director”) from its members that are independent directors. The Lead Independent
Director shall:





  





(i)

with the Chairman of the Board, establish the agenda for regular Board meetings;

        (ii) establish the agenda for and preside over meetings of the
independent directors;         (iii) preside over any portions of meetings of
the Board at which the evaluation or compensation of the Chief Executive Officer
is presented or discussed;         (iv) preside over any portions of meetings of
the Board at which the performance of the Board is presented or discussed and;  
      (v) exercise other such powers and duties as the Board may, from time to
time, determine in accordance with applicable law.





 





(c)

This Section 11 shall remain in effect until January 6, 2019 and shall cease to
be in effect after such date.





 





(d)

This Section 11 shall terminate if the Company ceases to be a publicly-traded
company or a reporting company subject to Section 13 or Section 15(d) of the
Exchange Act.”





  

 

 

19